Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 06/03/2022.
Claims 1-3 and 5-21 are pending.

Response to Arguments
Applicant's arguments filed, with respect to the rejection of Claims 1, 2, 4 and 8 under 35 USC § 102, have been fully considered but they are not persuasive.
The applicant argues that the cited prior art, Zhou (US Pub. 2020/0221223 A1), fails to disclose “determining which one or more of the commands should be executed on which one or more of the devices based on the extracted one or more features and one or more models, wherein the one or more models correlate the one or more features with the likelihood of determining which one or more of the devices the one or more commands are directed towards” as found in the amended Claim 1. The applicant argues that Zhou fails to teach the limitation because Zhou makes no mention of the models being used for determining which one or more of the devices the one or more commands are directed towards, and there is only one device being used.
In response, the examiner points out that the amended Claim 1 includes the limitations “collecting data of one or more commands given by a user to one or more devices” and ““determining which one or more of the commands should be executed on which one or more of the devices based on the extracted one or more features and one or more models, wherein the one or more models correlate the one or more features with the likelihood of determining which one or more of the devices the one or more commands are directed towards”. The examiner interprets that claim could use one model to determine a likelihood that one command is directed towards a device.
Zhou teaches determining a command that should be executed on a device based on the extracted feature and a model (see Fig.8 (S808,S810,S812,S814), paragraph [0119-0120], paragraph [0123] and paragraph [0128], launching an application at a mobile device based on the detected wake word and command from the user utterance), wherein the model corelates the feature with the likelihood of determining whether the command is directed towards the device (see paragraph [0128], an acoustic score is calculated based on the extracted features and a trained acoustic network model). This suggests determining whether a wake word and subsequent command are directed towards a device based on a trained acoustic network model.
Applicant’s arguments filed, with respect to the amended Claim 1 and the previously cited prior art, have been fully considered and are persuasive.  Therefore, the rejection of Claims 16, 17 and 19 under 35 USC § 102, and Claims 18 and 20 under 35 USC § 103, have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Prokofiewa et al. (US Patent 10,317,992 B2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhou (US Pub. 2020/0221223 A1).
Regarding Claim 1, Zhou teaches a computer-implemented method for managing user commands (see Fig.8, Fig.13 and paragraph [0128]), the method comprising:
collecting data of a command given by a user to a device (see Fig.13 (Mic 1) and paragraph [0128], obtain and store user speech for processing);
extracting a feature from the collected data (see paragraph [0128], extracting acoustic features);
and determining whether the command should be executed on the device based on the extracted feature and a model (see Fig.8 (S808,S810,S812,S814), paragraph [0119-0120], paragraph [0123] and paragraph [0128], launching an application at a mobile device based on the detected wake word and command from the user utterance), wherein the model corelates the feature with the likelihood of determining a device the command is directed towards (see paragraph [0128], an acoustic score is calculated based on the extracted features and a trained acoustic network model).
Regarding Claim 2, Zhou further teaches executing the command on the device (see Fig.8 (S808,S810,S812,S814), paragraph [0119-0120], paragraph [0123] and paragraph [0128], launching an application at a mobile device based on the detected wake word and command from the user utterance).
Regarding Claim 8, Zhou further teaches wherein the features include trigger words (see Fig.8 (S806,S808) and paragraph [0128], detecting wake words).
Claims 16, 17 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Prokofiewa et al. (US Patent 10,317,992 B2).
Regarding Claim 16, Prokofiewa teaches a computer system for managing user commands (see Fig.1, Fig.2 and Col.2, Line 53-60), the computer system comprising:
one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer readable storage media for execution by at least one of the one or more processors capable of performing a method (see Fig.2 (208,210) and Col.6, Line 65 – Col.7, Line 21), the method comprising:
collecting data of one or more commands given by a user to one or ore devices (see Fig.1 (104,110), Fig.2 (102,104), Col.4, Line 3-15 and Col.4, Line 33-38);
extracting a speech feature and a gesture feature from the collected data (see Fig.1 (110,112), Fig.2 (216) and Col.8, Line 34-44);
and determining which one or more of the commands should be executed on which one or more of the devices based on the extracted features and one or more models (see Fig.1 (104,110), Fig.2 (102,104,216), Col.4, Line 3-20, Col.4, Line 33-38 and Col.10, Line 5-20, determining a command to be executed on a device based on features extracted from speech input and gesture input, and an ASR model, general language model or other various models).
Regarding Claim 17, Prokofiewa further teaches executing one or more of the commands on one or ore of the devices (see Fig. (104) and Col.4, Line 33-38).
Regarding Claim 19, Prokofiewa further teaches wherein a model correlates a feature with the likelihood of determining a device a command is directed towards (see Fig.3 (216), Col.4, Line 33-38 and Col.11, Line 45 – Col.12, Line 6, a Gaussian model determines a likelihood that a user directs attention and a command to a device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Pub. 2020/0221223 A1) in view of Song et al. (US Pub. 2019/0215879 A1).
Regarding Claim 3, Zhou teaches the method of Claim 1 but fails to teach the step for notifying a user of the command to be executed on the device.
Song, however, teaches notifying a user that a command is being recognized and processed at a device (see paragraph [0403)).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Zhou’s method the step for notifying a user of the command to be executed on the device. The motivation would be to inform a user of a particular command to be executed on the device.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Pu. 2020/0221223 A1) in view of Knudson et al. (US Pub. 2021/0158803 A1).
Regarding Claim 5, Zhou teaches the method of Claim 1 but fails to teach the steps for receiving feedback indicative of whether the determination of the command to be executed on the device is appropriate and adjusting the model based on the feedback.
Knudson, however, teaches receiving feedback for a command to be executed on a device and adjusting a model based on the feedback (see Fig.2 (206) and paragraph [0062)).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Zhou’s method the steps for receiving feedback indicative of whether the determination of the command to be executed on the device is appropriate and adjusting the model based on the feedback. The motivation would be to update a trained acoustic model configured to detect a specific key word or wake word.
Regarding Claim 7, Zhou teaches the method of Claim 1 but fails to teach the step for grouping two or more devices together, wherein the two or more grouped devices all execute any command that is directed towards any of the two devices.
Knudson, however, teaches grouping two or more devices together, wherein the two or more grouped devices wakes upon detecting a wake word from a user utterance (see Fig.1 and paragraph [0052]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Zhou’s method the step for grouping two or more devices together, wherein the two or more grouped devices all execute any command that is directed towards any of the two devices. The motivation would be to configure two or more devices to wake up upon detecting a wake word from a user utterance.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Pu. 2020/0221223 A1) in view of Prasad et al. (US Patent 9,697,828 B1).
Regarding Claim 6, Zhou teaches collecting data of user speech (see Fig.13 (Mic 1) and paragraph [0128], obtain and store user speech for processing), and extracting one or more features from the collected data (see paragraph [0128], extracting acoustic features), but fails to teach collecting training data; extracting features from the training data and training a model based on the extracted features.
Prasad, however, teaches collecting speech training data and training a model based on the collected speech training data (see Fig.5 (504,506) and Col.11, Line 41-54).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Zhou’s method the steps for collecting training data; extracting features from the training data and training a model based on the extracted features. The motivation would be to train an acoustic model to detect a key word or a wake word.
Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prokofiewa et al. (US Patent 10,317,992 B2) in view of Choudhary et al. (US Patent 11,348581 B2).
Regarding Claim 9, Prokofiewa teaches a computer program product for managing user commands (see Fig.2 (210) and Col.8, Line 2-5), the computer program product comprising:
one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method (see Fig.2 (208,210) and Col.8, Line 2-9), the method comprising:
collecting audio data of one or ore commands given by a user to one or more devices (see Fig.1 (104,110), Fig.2 (102,104), Col.4, Line 3-15 and Col.4, Line 33-38);
extracting one or more features from the collected data (see Fig.2 (216) and Col.8, Line 34-44);
and determining which one or more of the commands should be executed on which one or more of the devices based on the extracted features and one or more models (see Fig.1 (104,110), Fig.2 (102,104,216), Col.4, Line 3-20, Col.4, Line 33-38 and Col.10, Line 5-20, determining a command to be executed on a device based on features extracted from speech input and gesture input, and an ASR model, general language model or other various models).
Prokofiewa fails to teach wherein the collected data comprises video data received from at least one sensor of an augmented reality device worn by a user.
Choudhary, however, teaches obtaining video data received from at least one sensor of an augmented reality device worn by a user as a user command input (see Fig.1 (102,110), Fig.12A and Col.8, Line 57 – Col.9, Line 3).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Prokofiewa’s method the step for collecting video data received from at least one sensor of an augmented reality device worn by a user. The motivation would be to accept a second type of user command input when a particular device is being used.
Regarding Claim 10, Prokofiewa further teaches executing one or more commands on one or more of the devices (see Fig.2 (104) and Col.4, Line 33-38); and wherein the one or more features comprise a speech feature and a gesture feature indicating an eye direction of the user (see Fig. (302,304) and Col., Line 34-44).
Regarding Claim 12, Prokofiewa further teaches wherein a model correlates a feature with the likelihood of determining a device a command is directed towards (see Fig.3 (216), Col.4, Line 33-38 and Col.11, Line 45 – Col.12, Line 6, a Gaussian model determines a likelihood that a user directs attention and a command to a device).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prokofiewa et al. (US Patent 10,317,992 B2) in view of Choudhary et al. (US Patent 11,348581 B2), and in further view of Poulos et al. (US Patent 9,791,921 B2).
Regarding Claim 11, Prokofiewa and Choudhary teach the method in Claim 9, but fail to teach notifying the user of information indicating which one or more of the commands should be executed on which one of the devices by displaying information on the overlay of an AR device.
Poulos, however, teaches displaying a menu of available commands on an AR device (see Fig.4 (402,412) and Col.5, Line 49-61).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 9 the step for notifying the user of information indicating which one or more of the commands should be executed on a device by displaying information on the overlay of an AR device. The motivation would be to display to the user the available commands to be executed on the display of an AR device.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prokofiewa et al. (US Patent 10,317,992 B2) in view of Choudhary et al. (US Patent 11,348581 B2), and in further view of Knudson et al. (US Pub. 2021/0158803 A1).
Regarding Claim 13, Prokofiewa and Choudhary teach the method of Claim 9 but fail to teach the steps for receiving feedback indicative of whether the determination of the command to be executed on the device is appropriate and adjusting the model based on the feedback.
Knudson, however, teaches receiving feedback for a command to be executed on a device and adjusting a model based on the feedback (see Fig.2 (206) and paragraph [0062)).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 9 the steps for receiving feedback indicative of whether the determination of the command to be executed on the device is appropriate and adjusting the model based on the feedback. The motivation would be to update a trained acoustic model configured to detect a specific key word or wake word.
Regarding Claim 15, Prokofiewa and Choudhary teach the method of Claim 1 but fail to teach the step for grouping two or more devices together, wherein the two or more grouped devices all execute any command that is directed towards any of the two devices.
Knudson, however, teaches grouping two or more devices together, wherein the two or more grouped devices wakes upon detecting a wake word from a user utterance (see Fig.1 and paragraph [0052]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method in Claim 9 the step for grouping two or more devices together, wherein the two or more grouped devices all execute any command that is directed towards any of the two devices. The motivation would be to configure two or more devices to wake up upon detecting a wake word from a user utterance.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Prokofiewa et al. (US Patent 10,317,992 B2) in view of Choudhary et al. (US Patent 11,348581 B2), and in further view of Prasad et al. (US Patent 9,697,828 B1).
Regarding Claim 14, Prokofiewa teach collecting data of user speech (see Fig.1 (104,110), Fig.2 (102,104), Col.4, Line 3-15 and Col.4, Line 33-38), and extracting one or more features from the collected data (see Fig.2 (216) and Col.8, Line 34-44), but Prokofiewa and Choudhary fail to teach collecting training data; extracting features from the training data and training a model based on the extracted features.
Prasad, however, teaches collecting speech training data and training a model based on the collected speech training data (see Fig.5 (504,506) and Col.11, Line 41-54).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method in Claim 9 the steps for collecting training data; extracting features from the training data and training a model based on the extracted features. The motivation would be to train an acoustic model to detect a key word or a wake word.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Prokofiewa et al. (US Patent 10,317,992 B2) in view of Song et al. (US Pub. 2019/0215879 A1).
Regarding Claim 18, Prokofiewa teaches the computer system of Claim 16 but fails to teach notifying a user of the command to be executed on the device.
Song, however, teaches notifying a user that a command is being recognized and processed at a device (see paragraph [0403)).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Prokofiewa’s computer system a set of program instructions for notifying a user of the command to be executed on the device. The motivation would be to inform a user of a particular command to be executed on the device.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Prokofiewa et al. (US Patent 10,317,992 B2) in view of Knudson et al. (US Pub. 2021/0158803 A1).
Regarding Claim 20, Prokofiewa teaches the computer system of Claim 16 but fails to teach receiving feedback indicative of whether the determination of the command to be executed on the device is appropriate and adjusting the model based on the feedback.
Knudson, however, teaches receiving feedback for a command to be executed on a device and adjusting a model based on the feedback (see Fig.2 (206) and paragraph [0062)).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Prokofiewa’s computer system a set of instructions for receiving feedback indicative of whether the determination of the command to be executed on the device is appropriate and adjusting the model based on the feedback. The motivation would be to update a trained acoustic model configured to detect a specific key word or wake word.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Prokofiewa et al. (US Patent 10,317,992 B2) in view of Liu et al. (US Patent 9,854,032 B2).
Regarding Claim 21, Prokofiewa teaches wherein the one or more commands comprise one user command (see Fig.1 (110) and Col.4, Line 33-38); and the one or more devices comprise plural smart devices (see Fig.2 (204) and Col.3, Line 6-8), but fails to teach wherein the determining comprises determining which one of the plural smart devices the one user command should be executed on.
Liu, however, teaches determining which one of a plurality of devices a command should be executed on based on obtained contextual information indicating user actions with respect to a user device (see Fig.1 (140), Col.3, Line 58 – Col.4, Line 6 and Col.6, Line 25-39).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Prokofiewa’s computer system a set of instructions for determining which one of the plural smart devices the one user command should be executed on. The motivation would eb to select a device a for executing a user command based on obtained contextual information , such as user gesture or gaze information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672